Case: 19-10936      Document: 00515406000        Page: 1     Date Filed: 05/06/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                   No. 19-10936                               FILED
                                                                           May 6, 2020
                                 Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee

v.

CHRISTOPHER MICHAEL SEVIER,

                                                Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-69-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
      Christopher Michael Sevier appeals his sentence to 60 months of
imprisonment and three years of supervised release following his guilty plea
conviction for possession of a firearm by a felon and possession with intent to
distribute a controlled substance. He contends that his prior Texas conviction
for aggravated assault with a deadly weapon should not have been used to
enhance his base offense level, pursuant to U.S.S.G. § 2K2.1. He maintains


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10936    Document: 00515406000     Page: 2   Date Filed: 05/06/2020


                                 No. 19-10936

that the Texas offense of aggravated assault does not meet the § 4B1.2(a)
definition of crime of violence because the Texas offense is materially broader
than the enumerated offense of aggravated assault and it lacks the use,
attempted use, or threatened use of physical force as an element. He concedes
that his argument is foreclosed under United States v. Guillen-Alvarez, 489
F.3d 197 (5th Cir. 2007), but presents his argument for further review.
      In Guillen-Alvarez, this court held that the Texas offense of aggravated
assault with a deadly weapon constitutes the enumerated offense of
aggravated assault, and thus qualifies as a conviction for a crime of violence.
Guillen-Alvarez, 489 F.3d at 198-201. Thus, Sevier is correct that his argument
is foreclosed and summary affirmance is appropriate. See Groendyke Transp.,
Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      The Government’s motion for summary affirmance is GRANTED, the
district court’s judgment is AFFIRMED, and the Government’s alternative
motion for an extension of time to file a brief is DENIED.




                                       2